 



Exhibit 10.8a

SECOND AMENDMENT TO
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

     WHEREAS, the Connecticut Water Company (hereinafter referred to as
“Employer”) and Thomas R. Marston (hereinafter referred to as the “Employee”)
entered into a Supplement Executive Retirement Agreement dated as of
(hereinafter referred to as the “Agreement”); and

     WHEREAS, the parties wish to amend the Agreement in accordance with the
provisions of Section 5.a. thereof;

     NOW THEREFORE, in consideration of the premises and of the mutual covenants
and agreements contained herein, the Agreement is hereby amended effective as of
the date first above written as follows:

     1. The second paragraph of Section 1.a. of the Agreement is deleted and the
following two paragraphs are substituted in lieu thereof:

     “For purposes of the foregoing, ‘Average Earnings’ shall have the meaning
set forth in the Retirement Plan, except that in determining Average Earnings,
Annual Earnings (as defined in the Retirement Plan) shall not be limited to the
OBRA ‘93 annual compensation limit, the annual compensation limit imposed under
the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”), or any
similar limit on annual compensation under Section 401(a)(17) of the Internal
Revenue Code of 1986, as amended (the “Code”), imposed by any future
legislation.

     In determining Average Earnings, if the Employee retires under this
Agreement on or after attainment of age 62, Annual Earnings shall include the
value of all of the following: (1) Performance Shares, (2) Cash Units, and
(3) Restricted Stock awarded to a Participant under the Connecticut Water
Service, Inc. Performance Stock Program for any year in which such awards are
made, including awards made prior to the date this change in the definition of
Average Earnings is adopted. The value of such awards shall be included within
Annual Earnings in the year in which such amounts are finally determined and
actually awarded. Such amounts, if credited to a Performance Share Account,
shall not be counted a second time when payment is made from such Account.”

     2. A new Section 1.b. shall be inserted into Section 1 of the Agreement,
immediately following Section 1.a. Sections 1.b. and l.c. shall be re-designated
as Sections l.c. and l.d. respectively. The new Section 1.b. shall read in its
entirety as follows:

     “b. Early Retirement. If, upon or after the Employee’s attainment of age 55
and prior to attainment of age 65, the Employee’s employment shall be terminated
and he

1



--------------------------------------------------------------------------------



 



Exhibit 10.8a

shall be eligible to receive a benefit under the Retirement Plan, the Employee
shall be entitled to receive pursuant to this Agreement a benefit having a value
equal to an annual benefit for his life of (a) 60% of the Employee’s Average
Earnings reduced by (b) the annual benefit payable to the Employee under the
Retirement Plan in the form of a single life annuity for the life of the
Employee (whether or not the benefit under the Retirement Plan is actually paid
in such form) commencing at age 65 (whether or not the benefit under the
Retirement Plan commences at such time). If such benefit shall commence to be
paid prior to the Employee’s attainment of age 62, such benefit shall be reduced
by 4% for each complete year by which the date of benefit commencement precedes
his attainment of age 62.

     For purposes of the foregoing, ‘Average Earnings’ shall have the meaning
set forth in the Retirement Plan, except that in determining Average Earnings,
Annual Earnings (as defined in the Retirement Plan) shall not ‘be limited to the
OBRA ‘93 annual compensation limit, the annual compensation limit imposed under
the Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”), or any
similar limit on annual compensation under Section 401(a)(17) of the Internal
Revenue Code of 1986, as amended (the “Code”), imposed by any future
legislation.

     In determining Average Earnings, if the Employee retires under this
Agreement on or after attainment of age 62, Annual Earnings shall include the
value of all of the following: (1) Performance Shares, (2) Cash Units, and
(3) Restricted Stock awarded to a Participant under the Connecticut Water
Service, Inc. Performance Stock Program for any year in which such awards are
made, including awards made prior to the date this change in the definition of
Average Earnings is adopted. The value of such awards shall be included within
Annual Earnings in the year in which such amounts are finally determined and
actually awarded. Such amounts, if credited to a Performance Share Account,
shall not be counted a second time when payment is made from such Account.”

     3. The last sentence of the newly designated Section 1.c. (entitled
“Disability Benefits”) is hereby amended by substituting therein the number 62
where the number 65 appears.

     4. The second sentence of Section 2. is hereby amended to read in its
entirety as follows:

     “Such installments shall commence to be paid on the first such day which
coincides with or follows the day upon which the Employee’s benefit under the
Retirement Plan shall commence to be paid; provided, however, that benefits
pursuant to Section 1.b. hereof shall commence at such later date as shall be
requested by the Employee and approved by the Committee under the Retirement
Plan, in its sole discretion.”

     5. The second paragraph of Section 2. is hereby. amended by deleting the
reference to “Section 1.a. or 1.b.” therein and substituting in lieu thereof
reference to “Section 1.a., 1.b. or l.c.”

2



--------------------------------------------------------------------------------



 



     6. A new Section 3. shall be inserted into the Agreement, immediately
following Section 2. Existing Sections 3., 4., and 5. shall be re-designated as
Sections 4., 5., and 6. respectively. The new Section 3. shall read in its
entirety as follows:

     “3. DEATH BENEFIT. If the Employee has attained age 55 while in service
with the Employer and dies thereafter prior to the commencement of benefits
pursuant to this Agreement, and if the Employee’s spouse or other beneficiary is
entitled to a death benefit under the Retirement Plan, said spouse or other
beneficiary shall be entitled to receive a death benefit pursuant to this Plan.
The amount of said death benefit shall be determined as if the Employee had
retired on the day prior to his death with either a Joint and Survivor Annuity
in effect, if his spouse is his beneficiary under the Retirement Plan, or a five
years certain and life annuity (as described in the Retirement Plan) in effect,
if his beneficiary is other than his spouse. If the benefit is determined under
a five years certain and life annuity, it shall be paid in an actuarially
equivalent lump sum, as determined by the Committee under the Retirement Plan
using the appropriate factors set forth in the Retirement Plan.

     No other death benefits shall be payable in the event of the Employee’s
death prior to the commencement of benefits hereunder.”

     7. Newly designated Section 6.a. of the Agreement (entitled
“Miscellaneous”) is hereby amended to read in its entirety as follows:

     “a. This Agreement may be amended at any time by mutual written agreement
of the parties hereto, but no amendment shall operate to give the Employee, his
spouse, his estate or any other beneficiary, either directly or indirectly, any
interest whatsoever in any funds or assets of the Employer, except the right to
receive the payments herein provided and the right to receive such payments from
assets held in the Trust.”

     IN WITNESS WHEREOF, the Employer and the Employee have executed this
Amendment as of December 2, 1004.

     
EMPLOYEE
  CONNECTICUT WATER COMPANY
 
   
/s/ Thomas R. Marston
  BY: /s/ Michele G. DiAcri
 
   
Thomas R. Marston
  Michele G. DiAcri

  Corporate Secretary

 



--------------------------------------------------------------------------------



 



Exhibit 10.8a

FIRST AMENDMENT To
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

Effective as of August 1, 1999

     WHEREAS, the Connecticut Water Company (hereinafter referred to as the
“Employer”) and Thomas R. Marston (hereinafter referred to as the “Employee”)
entered into a Supplemental Executive Retirement Agreement dated as of
December 2, 2004 (hereinafter referred to as the “Agreement”); and

     WHEREAS, the parties wish to amend the Agreement in accordance with the
provisions of Section 5(a) thereof;

     NOW THEREFORE, in consideration of the premises and of the mutual covenants
and agreements contained herein, the Agreement is hereby amended effective as of
the date first above written as follows:

1. The second paragraph of Section 1(a) of the Agreement is amended to read in
Its entirety as follows:

“For purposes of the foregoing, “Average Earnings” shall have the meaning set
forth in the Retirement Plan, except that in determining Average Earnings,
Annual Earnings (as defined in the Retirement Plan) shall not be limited to the
OBRA’93 annual compensation limit.”

     

  CONNECTICUT WATER SERVICE, INC.
 
   
/s/ Thomas R. Marston
  BY: /s/ Michele G. DiAcri
 
   
Thomas R. Marston
  Michele G. DiAcri

  Corporate Secretary
December 2, 2004
  December 6, 2004

-4-



--------------------------------------------------------------------------------



 



Exhibit 10.8a

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

     This Agreement, made this 2nd day of December 2004 by and between THE
CONNECTICUT WATER COMPANY (hereinafter referred to as the “Employer”) and Thomas
R. Marston (hereinafter referred to as the “Employee”).

WITNESSETH THAT:

     WHEREAS, the Employee is and will be rendering valuable services to the
Employer in his/her capacity as an executive officer, and

     WHEREAS, the Employer desires to ensure that it will have the benefit of
the Employee’s services until he/she reaches retirement, and

     WHEREAS, the Employer wishes to assist the Employee in providing for the
financial requirements of the Employee in the event of his/her retirement,
disability or death.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

     1. SUPPLEMENTAL RETIREMENT BENEFIT

     a. Normal or Deferred Retirement. If, upon or after the Employee’s
attainment of age 65 and completion of 35 consecutive years of service with
Employer, the Employee’s employment shall be terminated and he/she shall be
eligible to receive a benefit under The Connecticut Water Company Employees’
Retirement Plan (hereinafter referred to as the "Retirement Plan”), the Employee
shall be entitled to receive pursuant to this Agreement a benefit having a value
equal to an annual benefit for his/her life of (a) 60% of the Employee’s Average
Earnings reduced by (b) the annual benefit payable to the Employee under the
Retirement Plan in the form of a single life annuity for the life of the
Employee (whether or not the benefit under the Retirement Plan is actually paid
in such form) commencing at the same time as benefits hereunder.

-5-



--------------------------------------------------------------------------------



 



Exhibit 10.8a

     For purposes of the foregoing, “Average Earnings” shall have the meaning
set forth in the Retirement Plan.

     The calculation of the benefit set forth above, and of all other benefits
payable under this Agreement, shall be performed by the Committee under the
Retirement Plan, and the calculations and interpretations of such Committee
shall be final and binding on the parties hereto.

     b. Disability Benefit. If the Employee’s employment shall be terminated by
a disability such that the Employee is considered eligible for a full disability
pension under the provisions of the Social Security Act, the Employee shall be
entitled to receive pursuant to this Agreement a benefit having a value equal to
an annual benefit for his/her life calculated in the manner set forth above;
provided, however, that a reduction factor of .72 shall be applied to such
annual benefit if the Employee’s benefit commencement date precedes age 62 by
more than 7 complete years. If such benefit shall commence to be paid between
the ages of 55 and 62 such benefit shall be reduced by 4% for each complete year
by which the date of benefit commencement precedes the Employee’s attainment of
age 65.

     c. Absence of Other Benefits. No benefits shall be paid to the Employee
pursuant to this Agreement other than as provided above.

     2. TERMS AND CONDITIONS OF BENEFIT. The annual lifetime benefit calculated
in accordance with Section 1 hereof shall be paid in monthly installments on the
first day of each month. Such installments shall commence to be paid on the
first such day which coincides with or follows the day upon which the Employee’s
benefit under the Retirement Plan shall commence to be paid.

     The normal form in which the benefit hereunder shall be paid is, if the
Employee is unmarried, an annuity for the life of the Employee only and, if the
Employee is married, an annuity for the life of the Employee with the provision
that after the Employee’s death, 50% of the annual benefit that was payable to
the Employee shall be continued to the Employee’s surviving spouse for life (a
“Joint and Survivor Annuity”). The benefit payable as a Joint and Survivor
Annuity shall be calculated by applying to the benefit calculated in accordance
with Section 1.a. or 1.b. hereof, as appropriate, the factors for the 50%
contingent annuity option set forth in the Retirement Plan.

     Monthly installments of benefits shall cease to be paid as of the first day
of the month

-6-



--------------------------------------------------------------------------------



 



following the date of the Employee’s death, unless a Joint and Survivor Annuity
was then in effect, in which event the installments shall cease as of the first
day of the month following the death of the Employee’s surviving spouse.

     3. LIMITATION OF BENEFIT. If the Employee’s employment shall be terminated
for cause involving fraud, dishonesty, moral turpitude, gross misconduct, gross
failure to perform his/her duties, or disclosure of secret or other confidential
information of the Employer to any competitor or to any person not authorized to
receive such information, neither the Employee, his/her spouse nor his/her
estate shall be entitled to receive any benefit under this Agreement.

     4. ABSENCE OF FUNDING. Benefits payable pursuant to this Agreement shall
not be funded, and the Employer shall not be required to segregate or earmark
any of its assets for the benefit of the Employee, his spouse or his estate.
Such benefits shall not be subject in any manner to anticipation, alienation,
transfer or assignment by the Employee, his spouse or his estate, and any
attempt to anticipate, alienate, transfer or assign these benefits shall be
void. The Employee, his spouse or his estate shall have only a contractual right
against the Employer for the benefits hereunder. Notwithstanding the foregoing,
in order to pay benefits pursuant to this Agreement, the Employer may establish
a grantor trust (hereinafter the “Trust”) within the meaning of Section 671 of
the Internal Revenue Code of 1986, as amended. Some or all of the assets of the
Trust may be dedicated to providing benefits to the Employee, his spouse or his
estate pursuant to this Agreement, but, nevertheless, all assets of the Trust
shall at all times remain subject to the claims of the Employer’s general
creditors in the event of the Employer’s bankruptcy or insolvency.

5. MISCELLANEOUS.

     a. This Agreement may be amended at any time by mutual written agreement of
the parties hereto, but no amendment shall operate to give the Employee, his
spouse or his estate, either directly or indirectly, any interest whatsoever in
any funds or assets of the Employer, except the right to receive the payments
herein provided and the right to receive such payments from assets held in the
Trust.

     b. This Agreement shall not supersede any other contract of employment,
whether oral or in writing, between the Employer and the Employee, nor shall it
affect or impair the rights and obligations of the Employer and the Employee,
respectively, thereunder. Nothing contained herein shall impose any obligation
on the Employer to continue the employment of the

-7-



--------------------------------------------------------------------------------



 



Employee.

     c. This Agreement shall be construed in all respects under the laws of the
State of Connecticut.

IN WITNESS WHEREOF, the Employer and the Employee have executed this Agreement
as of the day and year above written.

     
EMPLOYEE
  CONNECTICUT WATER COMPANY
 
   
/s/ Thomas R. Marston
  /s/ Marshall T. Chiaraluce
 
   
Thomas R. Marston
  Marshall T. Chiaraluce

  President, CEO, and Chairman

 